lN THE SUPREME COURT OF PENNSYLVANIA
M|DDLE DlSTRlCT

lN REI APPL|CATlON OF JOSH 1 NO. 13 l\/ll\/l 2019
SH/-\PlRO, ATTORNEY GENERAL OF ' ’

THE COl\/ll\/iONVVEALTH OF

PENNSYLVAN|A, REQUEST|NG AN

ORDER DlRECTlNG TH/-\T AN

ADDlTlONAL MULT|COUNTY

lNVEST|G/-\T|NG GRAND JURY HAVlNG

STATEW|DE JURlSD|CTlON BE

CONVENED lN DAUPH|N COUNTY

ORDER

 

AND NOW, this 25th day of February, 2019, upon consideration of the
Application of Josh Shaplro, Attorney Generai of the Commonweaith of Pennsyivania,
and it appearing to the Court that the granting of the Appiication is appropriate under the
investigating Grand Jury Act, 42 Pa.C.S. §§ 4541 et seq., it is hereby ORDERED as
tollows:

1. The Attorney General’s Application requesting an Order directing that an
additional multicounty investigating grand jury having statewide jurisdiction (“Forty-Fifth
Statewide investigating Grand Jury”) be convened is hereby GRANTED.

2. The Honorabie J. Wesiey Oier, Jr., Judge of the Court of Common Pieas,
Ninth Judicial District, Cumberland County, Pennsylvania, is hereby designated as
Supervising Judge of the Forty_i-'ifth Statewide investigating Grand Jury. All
applications and motions relating to the Wori< of the Forty-Fitth Statewide investigating
Grand Jury-inciuding motions for disclosure of grand jury transcripts and evidence-

shall be presented to the Supervising Judge. With respect to investigations

presentments, reports, and all other proper activities of the Forty-Fitth Statewide
investigating Grand Jury, Judge Oier, as Supervising Judge, shall have jurisdiction over
all counties throughout the Commonweaith of Pennsylvania Judge Oler may
temporarily designate another jurist, who has been appointed by this Court as the
Supervising Judge of a multicounty investigating grand jury having statewide
jurisdiction, to serve as Acting Supervising Judge of the Forty~Fifth Statewide
investigating Grand Jury when Judge Oier is absent or othen/vise unavailable

3. Dauphin County is designated as the location for the Forty-Fitth Statewide
investigating Grand Jury proceedings.

4. The Court Administrator ot Pennsylvania is directed to draw six counties at
random from the l\/liddle District of Pennsylvania pursuant to the provisions of Rule
241(A)(t) of the Pennsylvania Rules of Criminai Procedure, and these six counties, plus
Dauphin, shall together supply jurors for the Forty~Fifth Statewide investigating Grand
Jury.

5. The Court Administrator of Pennsylvania is directed to obtain the names
and addresses of persons residing in the aforesaid counties who are eligible by law to
serve as grand jurors pursuant to the provisions of Rule 241(A)(2) of the Pennsylvania
Ruies of Criminai Procedure.

6. The total of such names of prospective jurors to be collected shall be two
hundred, of which fifty shall be selected at random and summoned by the Court
Administrator of Pennsylvania to Dauphin County. The Supervising Judge shall impanel

the Forty§Fifth Statewide investigating Grand Jury from this panel of fifty prospective

[13ivirv120191_2

jurors. if it becomes necessary, additional prospective jurors shall be summoned by
the Supervising Judge from among the remaining one hundred fifty prospective jurors.

7. The Forty-Fifth Statewide investigating Grand Jury will remain in session
for not more than eighteen months following the date that it is impaneled by the
Supervising Judge,

8. The Attorney General of the Commonweaith of Pennsylvania, or his
designee in charge of the Forty-Fifth Statewide investigating Grand Jury, may apply, if
necessary, to the Supervising Judge for an extension of the term of the Forty-Fifth
Statewide investigating Grand Jury for an additional period of up to six months, if, at the
end of its original term, the investigating Grand Jury determines by majority vote that lt
has not completed its business The Forty-Fifth Statewide investigating Grand Jury’s
term, including any extension thereof, shall not exceed twenty-four months from the
date it was originally impaneled by the Supervising Judge.

9. in addition to maintaining control of transcripts and evidence as provided
by Rule 229 of the Pennsylvania Rules of Criminai Procedure and controlling disclosure
of matters occurring before the Forty-Fifth Statewide investigating Grand Jury as
provided by 42 Pa.C.S. §4549, the Supervising Judge shall have the same duties and
powers relating to maintaining grand jury secrecy with respect to each prior Statewide
investigating Grand Jury convened in Dauphin County or any other county identified in

Rule 241(0)(3) of the Pennsylvania Rules of Criminai Procedure.

 
   

Ti-ioiviAs o. sAYLoR
Chief Justice of Pennsylvania

['l3 i\/ll`\/l 2019] - 3